August 22, 2013




                                JUDGMENT

                 The Fourteenth Court of Appeals
                 FREDRICHEE DOUGLAS SMITH, Appellant

NO. 14-13-00712-CR                         V.
NO. 14-13-00713-CR
NO. 14-13-00714-CR
NO. 14-13-00715-CR
                       THE STATE OF TEXAS, Appellee
                     ________________________________

      These causes were heard on the transcript of the records of the court below.
The records indicate that the appeals should be DISMISSED. The Court orders the
appeals DISMISSED in accordance with its opinion and this decision be certified
below for observance. Appellant, Gerald E. Bourque, is ordered to pay the costs of
these appeals. (The underlying appeals of Fredrichee Douglas Smith remain
pending.)